Mark J. Healey
                             24625 Knox Road
                             Marshall, MO 65340-9552
                             660-886-6538
                             Email: mih345@hotmail.com
                                                                  FILED IN COURT OF APPEALS
                                        July 1,2015                19th Court of Appeals District

                                                                          JUL 0 6 2015

                                                                         TYLE                               Cause No. 12-00047-CV
                            IN THE COURT OF APPEALS
                     FOR THE TWELFTH JUDICIAL DISTRICT
                                   TYLER, TEXAS




                                                          FILED IN COURT OF APPEALS
                                 MARK J. HEALEY             12th Court c' Appeals District
                                    APPELLANT


                                          V.


                                 EDWIN N. HEALEY
                                                            CATHY S. LUSK, CL
                                     APPELLEE




                       On Appealfrom Cause No. 2014C-0638
                 From the 3r District Court, Henderson County, Texas
                     Honorable Mark Calhoon, Judge Presiding


                        CERTIFICATE OF CONFERENCE
                       RE: MOTION FOR CONTINUANCE




       MARK J. HEALEY, Appellant, hereby certifies that I have attempted to confer

with Koy Killen by telephone on June 29, 2015 and June 30, 2015, but counsel has not

responded to my attempts.

       WHEREFORE, this is presented to Court for determination.

                                           Respectfully submitted,



                                           2LL
                                           Mark J. I^aley     £7
                                           24625 Knox Road
                                           Marshall, MO 65340-9552
                                           660-886-6538
                                           Email: mjh345@hotmail.com


                           CERTIFICATE OF SERVICE


        I certify that on July 1, 2015 a true and correct copy of Mark J. Healey's
Certificate of Conference was served on all parties or counsel of record in accordance
with rules.



KoyR. Killen                Via Fax: 817-447-0052
104 South Main Street
Burleson, Texas 76028

Steve Stark
110 E. Corsicana
Athens, Texas 75751

Paul C. Healey
3309 Heather Hill
Garland, Texas 75044




                                           MjJjL
                                           Mark J. Healey